People ex rel. Freeman v Commissioner, N.Y. City Dept. of Corr. (2018 NY Slip Op 05564)





People ex rel. Freeman v Commissioner, N.Y. City Dept. of Corr.


2018 NY Slip Op 05564


Decided on July 26, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 26, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
CHERYL E. CHAMBERS
JOSEPH J. MALTESE
VALERIE BRATHWAITE NELSON, JJ.


2018-08652

[*1]The People of the State of New York, ex rel. Louis M. Freeman, on behalf of Alexander Kopenkin, petitioner, 
vCommissioner, New York City Department of Correction, et al., respondents.


Freeman Nooter & Ginsberg, New York, NY (Louis M. Freeman pro se of counsel), for petitioner.
Eric Gonzalez, District Attorney, Brooklyn, NY (Paul Wooten of counsel), for respondents.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application for bail reduction upon Kings County Indictment No. 9476/17 to release the defendant on his own recognizance or to set reasonable bail.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Kings County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Kruger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
LEVENTHAL, J.P., CHAMBERS, MALTESE and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court